COOK, Judge
(concurring in the result):
My views on the implied authority of government agents have been set forth before and need not be repeated here. See United States v. Brown, 13 M.J. 253, 260 (C.M.A.1982) (Cook, J., dissenting); Cooke v. Orser, 12 M.J. 335, 358 (C.M.A.1982) (Cook, J., dissenting). However, this case has certain significant differences. First, the military judge should not have denied trial counsel’s request for a delay to permit him to confer with the convening authority. Only the convening authority has the power to withdraw charges and, in such a situation, the decision should be his alone. Para. 56a, Manual for Courts-Martial, United States, 1969 (Revised edition). Second, trial counsel should not have acted unilaterally to dismiss charges without prejudice (although I concede the difficult position in which he was placed here) without consulting the convening authority. It should have been apparent to the military judge that trial counsel was taken by surprise and could not possibly have coordinated his action with the convening authority. On the other hand, a trial counsel takes many actions during the course of a trial, at the direction of the convening authority, and there is no reason to question his authority in normal situations.
What should have been done here was to rerefer the case to the convening authority for his disposition. Para. 67f, Manual, supra. Since that is what the majority opinion accomplishes, I concur in the result.